03/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0054


                                      DA 21-0054
                                                                           FILED
                                                                           MAR 2 3 2021
                                                                        Bowen Greenwood
IN THE MATTER OF:                                                     Clerk of Supreme Court
                                                                         State of Montana


 K.G-G.,                                                            ORDER

       A Youth in Need of Care.




      The State of Montana has filed a motion to disrniss this appeal. The motion is
opposed.
      The State explains that this is the second appeal, filed by the parents of K.G-G., and
that the underlying youth-in-need-of care case, which originated in the Eleventh Judicial
District Court, Flathead County, has been dismissed. See In the Matter of KG.-G.,
No. DA 20-0525, Order dismissing appeal without prejudice (Mont. Nov. 23, 2020). The
State recites the procedural history and background. The State points out that the parents
are the prevailing party because the District Court ordered that the Youth, K.G.-G., be
returned to the Mother on Decernber 18, 2020. The State further explains that dismissal is
appropriate here because on December 23, 2020, the District Court dismissed the
underlying action after the Department of Health and Human Services moved unopposed
for such relief. The State concludes that there is no apparent justiciable controversy nor
rnay relief be provided in this appeal. In re J.A.S., 2008 MT 269,¶¶ 17,30,345 Mont. 189,
190 P.3d 299.
      Upon review, we agree with the State that dismissal of this appeal is warranted.
Therefore,
      IT IS ORDERED that the State's Opposed Motion to Dismiss Appeal is GRANTED
and that this appeal is DISMISSED with prejudice.
      The Clerk ofthe Supreme Court is directed to close this case as ofthis Order's date.
      The Clerk is also directed to provide a copy of this Order to counsel of record; to
Tom Sapp, Court Reporter, Flathead County; and to K.G. and to T.G. personally.
      DATED this   2314day of March, 2021.

                                                               //r1/           Pr     __
                                                             Chief Justice




                                                               Justices




                                           2